DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 6/23/2022.
Claims 17, 20-26 and 28-39 are pending. Claim 33 is withdrawn. Claims 1-16, 18-19 and 27 are cancelled. Claims 37-39 are new. Claims 17, 24 and 32 are currently amended. Claims 17, 24 and 32 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 6/23/2022, with respect to Claim Objections, as indicated in line number 4 of the office action mailed 2/23/2022, have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicants’ arguments and amendments, filed 6/23/2022, with respect to Prior Art Rejections for independent claims 17 and 24, as indicated in line numbers 6 and 8 of the office action mailed 2/23/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claims 17 and 24 allowed as noted below in the section “Allowable Subject Matter”.
Applicants' arguments and amendments, filed 6/23/2022, with respect to independent claim 32, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 32, the claim has been amended to recite “wherein the power gating die comprises an integrated circuit configured to receive a control signal from the processor die, and to turn one of the first subset of the circuit blocks of the processor die on or off responsive to the control signal” which applicants contend is not disclosed or taught by the prior art, including Yuan, since the claim element recites “an integrated circuit” and it is not “directed to a manner of operation of a device” (Remarks 9).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 32 the claim limitation “wherein the power gating die comprises an integrated circuit configured to receive a control signal from the processor die, and to turn one of the first subset of the circuit blocks of the processor die on or off responsive to the control signal” is still directed to a manner of operation of a device (i.e., the power gating die). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) The only structural limitation that appears to be required for the prior art device (i.e., Yuan’s “power gating die” 100) to be capable of performing the aforementioned manner of operation (i.e., “configured to receive a control signal from the processor die, and to turn one of the first subset of the circuit blocks of the processor die on or off responsive to the control signal”) is the integrated circuit of the power gating die and the electrical connection between the power gating die and the first subset of circuit blocks of the processor die, which the prior art of Yuan teaches (Yuan ¶¶0017, 0041, 0045) and thus, it is in this regard that the claim is considered met.
Thus, for the aforementioned reasons the rejection is deemed proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 2017/0092626 A1, hereinafter “Yuan”).
Regarding independent claim 32, Yuan discloses a method comprising: 
bonding a power gating die 100 (“first IC chips”- ¶0025, which has power distribution capabilities- ¶0017) to a wafer 200 (“second semiconductor wafer”- ¶0027), the wafer 200 comprising a processor die 200a (“second IC chip”- ¶0041, which has processing capabilities- ¶¶0017, 0027), the processor die 200a comprising circuit blocks (i.e., the circuitry elements of 220a), the power gating die 100 connected to a first subset of the circuit blocks (i.e., the circuitry elements of 200a coupled to via 10), wherein the power gating die 100 comprises an integrated circuit (¶¶0017, 0041) (see Figs. 5A-5B); 
forming a dielectric layer 126 (“encapsulant”- ¶0034) around the power gating die 100 (see Fig. 5D); 
forming first conductive vias 30 (“through dielectric via”- ¶0043) extending through the dielectric layer 126, the first conductive vias 30 connected to a second subset of the circuit blocks (¶¶0043, 0058) (see Fig. 6); and 
sawing the dielectric layer 126 and the wafer 200 to singulate the processor die 200a (¶0041).
Note, regarding the recited limitation “wherein the power gating die comprises an integrated circuit configured to receive a control signal from the processor die, and to turn one of the first subset of the circuit blocks of the processor die on or off responsive to the control signal” is directed to a manner of operation of a device (i.e., the power gating die). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) The only structural limitation that appears to be required for the prior art device (i.e., Yuan’s “power gating die” 100) to be capable of performing the aforementioned manner of operation (i.e., “configured to receive a control signal from the processor die, and to turn one of the first subset of the circuit blocks of the processor die on or off responsive to the control signal”) is the integrated circuit of the power gating die and the electrical connection between the power gating die and the first subset of circuit blocks of the processor die, which the prior art of Yuan teaches (Yuan ¶¶0017, 0041, 0045) and thus, it is in this regard that the claim is considered met.
Regarding claim 37, Yuan discloses wherein the power gating die 100 and the processor die 200a comprise active devices of different pitches, since active devices 103 (part of 100) have a different pitch than active devices 203 (part of 200a) as shown in Fig. 5B.
Allowable Subject Matter
Claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 34 (which claims 35-36 depend from), the prior art of record including Yuan, Tsai and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: after the sawing: encapsulating the processor die and the dielectric layer with an encapsulant; and forming a redistribution structure on the encapsulant, the redistribution structure comprising metallization patterns, the metallization patterns connected to the first conductive vias and to the power gating die”.
Claims 17, 20-26, 28-31 and 38-39 are allowed.
Regarding independent claim 17, the claim is allowed, because the prior art of record including Yuan, Tsai and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “encapsulating the processor and the dielectric layer with an encapsulant; and forming a redistribution structure on the encapsulant, the power gating die, the dielectric layer, and the second conductive vias”.
Claims 20-23 and 38 are allowed as being dependent on allowed claim 17.
Regarding independent claim 24, the claim is allowed, because the prior art of record including Yuan, Tsai and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming a dielectric layer around the power gating die; encapsulating the processor die and the dielectric layer with an encapsulant; and forming a first redistribution structure on the encapsulant and the power gating die”.
Claims 25-26, 28-31 and 39 are allowed as being dependent on allowed claim 24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895